Appellant has filed a motion for a rehearing in which he asserts that we erred in disposing of his Bill of Exception No. 3 wherein he complains of certain testimony given by the Sheriff of Hamilton County. We have again reviewed the complaint in the light of his motion, but remain of the opinion that the question therein presented was properly disposed of in the original opinion, and we see no need for any further discussion thereof.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.